                                           Case 5:19-cv-08166-BLF Document 20 Filed 04/16/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                     UNITED STATES DISTRICT COURT
                                   9                                  NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         DAVID BENNETT,                                  Case No. 19-08166 BLF (PR)
                                  11
                                                            Plaintiff,                   JUDGMENT
                                  12
Northern District of California




                                                    v.
 United States District Court




                                  13

                                  14     PROP. 47 PUBLIC DEFENDER, et al.,
                                  15                       Defendants.
                                  16

                                  17

                                  18            The Court has dismissed the instant civil rights action without prejudice for
                                  19   Plaintiff’s failure to file an amended complaint. A judgment of dismissal without
                                  20   prejudice is entered.
                                  21            The Clerk shall close the file.
                                  22            IT IS SO ORDERED.
                                  23   Dated: __April 16, 2021______                      ________________________
                                  24                                                      BETH LABSON FREEMAN
                                                                                          United States District Judge
                                  25
                                       Judgment
                                  26   P:\PRO-SE\BLF\CR.19\08166Bennett_judgment

                                  27

                                  28
